USDC IN/ND case 3:18-cr-00053-JD-MGG document 38 filed 12/20/18 page 1 of 7


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA
                                                     CASE NUMBER: 3:18CR053-001
                       Plaintiff,
                                                     USM Number: 17471-027
        vs.

MICHELLE SELJAN a/k/a MICHELE SELJAN                 MICHAEL J TUSZYNSKI
                                                     DEFENDANT’S ATTORNEY
                       Defendant.


                              JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pleaded guilty to counts 1 and 2 of the Information on April 27, 2018.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offense(s):

                                                                                        Count
        Title, Section & Nature of Offense             Date Offense Ended             Number(s)

 18:666(a)(1)(A) THEFT OF FEDERAL FUNDS                        2015                          1
 26:7201 TAX EVASION                                           2015                          2



The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within
30 days of any change of name, residence, mailing address or other material change in the
defendant’s economic circumstances until all fines, restitution, costs and special assessments
imposed by this judgment are fully paid.

                                             December 19, 2018
                                             Date of Imposition of Judgment

                                             s/ Jon E. DeGuilio
                                             Signature of Judge

                                             Jon E. DeGuilio, United States District Judge
                                             Name and Title of Judge

                                             December 20, 2018
                                             Date
 USDC
Case     IN/ND
     Number:      case 3:18-cr-00053-JD-MGG
              3:18CR053-001                        document 38 filed 12/20/18 page 2 of 7
Defendant: MICHELLE SELJAN a/k/a MICHELE SELJAN                                           Page 2 of 7


                                        IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 37 months imprisonment on each of Counts 1 and 2 (to run
concurrently) for a total term of 37 months.

The Court makes the following recommendations to the Bureau of Prisons: That the Bureau of
Prisons designate as the place of the defendant's confinement, if such placement is consistent
with the defendant's security classification as determined by the Bureau of Prisons, the facility in
Alderson, West Virginia, where she may participate in various programs at the institution.




The defendant shall surrender for service of sentence at the institution designated by the Bureau
of Prisons no later than 9:00 A.M. on January 30, 2019 as notified by the United States Marshal.
If Defendant is unable to report to the designated institution as required, then Defendant shall
voluntarily surrender to the United States Marshal's office located in the South Bend Federal
Courthouse on the required date and time.

                                            RETURN

I have executed this judgment as follows:

        Defendant delivered ____________________ to ______________ at ______________,
with a certified copy of this judgment.

                                                              _____________________________
                                                                   UNITED STATES MARSHAL

                                                         By: _____________________________
                                                          DEPUTY UNITED STATES MARSHAL
 USDC
Case     IN/ND
     Number:      case 3:18-cr-00053-JD-MGG
              3:18CR053-001                        document 38 filed 12/20/18 page 3 of 7
Defendant: MICHELLE SELJAN a/k/a MICHELE SELJAN                                          Page 3 of 7


                                   SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 1
year on each of Counts 1 and 2 (to run concurrently) for a total term of 1 year.

                              CONDITIONS OF SUPERVISION

1. The defendant shall not commit another federal, state, or local crime.

2. The defendant shall not unlawfully possess a controlled substance.

3. The mandatory drug testing condition is suspended based on the Court’s determination that
the defendant poses a low risk of future substance abuse.

4. The defendant shall cooperate with the probation officer with respect to the collection of
DNA.

5. The defendant shall work full time (at least 30 hours per week) at a lawful type of
employment, unless the probation officer excuses you from doing so. If you do not have full-
time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you become unemployed, change your employer, position or location of
employment, you must tell the probation officer within 72 hours of the change. If after 90 days
you do not find employment you must complete at least 10 hours of community service per
week until employed or participate in a job skills training program approved and directed by your
probation officer.

6. The defendant shall report to the probation officer in the manner and as frequently as court or
the probation officer directs, and shall notify the probation officer within 48 hours of any change
in residence, and within 72 hours of being arrested or questioned by a police officer.

7. The defendant shall not knowingly travel outside the district without the permission of the
probation officer, who shall grant such permission unless the travel would hinder the
defendant’s rehabilitation or present a public safety risk.

8. The defendant shall answer truthfully any inquiry by the probation officer pertaining to the
defendant’s supervision and conditions of supervision, and shall follow the instruction of the
probation officer pertaining to the defendant’s supervision and conditions of supervision. This
condition does not prevent the defendant from invoking the Fifth Amendment privilege against
self-incrimination.

9. The defendant shall permit a probation officer to meet the defendant at home or any other
reasonable location and shall permit confiscation of any contraband the probation officer
observes in plain view. The probation officer shall not conduct such a visit between the hours of
11:00 p.m. and 7:00 a.m. without specific reason to believe a visit during those hours would
reveal information or contraband that wouldn’t be revealed through a visit during regular hours.

10. The defendant shall not meet, communicate, or otherwise interact with persons whom
defendant knows to be engaged or planning to be engaged in criminal activity.
 USDC
Case     IN/ND
     Number:      case 3:18-cr-00053-JD-MGG
              3:18CR053-001                         document 38 filed 12/20/18 page 4 of 7
Defendant: MICHELLE SELJAN a/k/a MICHELE SELJAN                                             Page 4 of 7


11. The defendant shall not possess a firearm, ammunition, destructive device, or any other
dangerous weapon (meaning an instrument designed to be used as a weapon and capable of
causing death or serious bodily harm).

12. The defendant shall provide the probation officer any and all requested financial information,
including copies of state and federal tax returns.

13. The defendant shall not seek or maintain employment that includes unsupervised financial
or fiduciary-related duties, without the prior approval of the probation officer.

14. It is further ordered that the defendant shall pay restitution to the United States District Court
Clerk’s Office, South Bend, Indiana, which shall be due immediately, to be disbursed to the
following victim(s), U.S. Department of Housing and Urban Development in the amount of
$633,628.00 and the Internal Revenue Service in the amount of $201,696.00. The defendant
shall commence restitution payments in the manner and schedule as determined by the Court.
The imposed payment schedule will remain in effect until such time as the Court is notified by
the defendant, victim, or government that there has been a material change in the defendant’s
ability to pay. Restitution shall be paid at a minimum rate of $100.00 per month commencing 30
days after placement on supervision until said amount is paid in full. Failure to pay according to
this condition shall not be grounds for imprisonment unless the failure is willful.

Within 72 hours of defendant’s release from prison, the probation officer is to meet with and
remind the defendant of the conditions of her supervision and also to consider whether to
recommend to the Court any modifications of or additions to those conditions in light of any
changes in the defendant’s circumstances since the sentencing hearing. Consistent with United
States v. Siegel (7th Cir. May 29, 2014), the Court also directs the Probation Office to notify the
Court within 30 days of defendant’s placement on supervision so that it may consider any
appropriate modifications to the defendant’s supervised release and schedule a hearing on that
topic, if necessary. The defendant may also request a modification of these conditions at any
time by filing a written motion with the Court.
 USDC
Case     IN/ND
     Number:      case 3:18-cr-00053-JD-MGG
              3:18CR053-001                         document 38 filed 12/20/18 page 5 of 7
Defendant: MICHELLE SELJAN a/k/a MICHELE SELJAN                                             Page 5 of 7


                              CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total criminal monetary penalties in accordance with the
schedule of payments set forth in this judgment.

          Total Assessment                   Total Fine                     Total Restitution

              $200.00                          NONE                           $835,324.00

The total assessment consists of $100.00 on each count. The defendant shall make the special
assessment payment payable to Clerk, U.S. District Court, 102 Robert A. Grant Courthouse, 204
South Main Street, South Bend, IN 46601. The special assessment payment shall be due
immediately.


                                               FINE
No fine imposed.

                                          RESTITUTION

Restitution in the amount of $835,324.00 is hereby imposed.

The defendant shall make restitution payments (including community restitution, if applicable)
payable to Clerk, U.S. District Court, 102 Robert A. Grant Courthouse, 204 South Main Street,
South Bend, IN 46601, for the following payees in the amounts listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportional
payment, unless specified otherwise in the priority order or percentage payment column below.
However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid in full prior to the
United States receiving payment.

                                                                                Priority Order or
                                                    Amount of Restitution        Percentage of
    Name of Payee            Total Amount of Loss        Ordered                    Payment

 U.S. Department of                    633,628.00              633,628.00
 Housing and Urban
 Development

 Internal Revenue                      201,696.00              201,696.00
 Service

 Totals                               $835,324.00            $835,324.00

**Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A
of Title 18, United States Code, for offenses committed on or after September 13, 1994 but before
April 23, 1996.
 USDC
Case     IN/ND
     Number:      case 3:18-cr-00053-JD-MGG
              3:18CR053-001                           document 38 filed 12/20/18 page 6 of 7
Defendant: MICHELLE SELJAN a/k/a MICHELE SELJAN                                                Page 6 of 7


                                   SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties
are due as follows:

A Lump sum payment of $835,324.00 is due, $633,628.00 of which is due immediately, in
accordance with B, below;

B Payment in equal monthly installments of not less than $100.00, to commence 30 days after
placement on supervision;


The defendant may also make payments for her financial obligations imposed herein from any
wages she may earn in prison in accordance with the Bureau of Prisons Financial Responsibility
Program, although participation in that program is voluntary. The defendant should note that
failure to participate in the Financial Responsibility Program while incarcerated may result in the
denial of certain privileges to which she might otherwise be entitled while imprisoned, and that
the Bureau of Prisons has the discretion to make such a determination. Any portion of the
defendant's financial obligations not paid in full at the time of the defendant's release from
imprisonment shall become a condition of supervision.

The defendant shall receive credit for all payments previously made toward any criminal monetary
penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3)
restitution interest, (4) fine principal, (5) fine interest, (6) community restitution, (7) penalties, and
(8) costs, including cost of prosecution and court costs.
 USDC
Case     IN/ND
     Number:      case 3:18-cr-00053-JD-MGG
              3:18CR053-001                        document 38 filed 12/20/18 page 7 of 7
Defendant: MICHELLE SELJAN a/k/a MICHELE SELJAN                                           Page 7 of 7


                                            Name: MICHELLE SELJAN a/k/a MICHELE SELJAN
                                                               Docket No.: 3:18CR053-001

                 ACKNOWLEDGMENT OF SUPERVISION CONDITIONS


       Upon a finding of a violation of probation or supervised release, I understand that the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions
of supervision.

        I have reviewed the Judgment and Commitment Order in my case and the supervision
conditions therein. These conditions have been read to me. I fully understand the conditions and
have been provided a copy of them.


       (Signed)
              ____________________________________                __________________
                Defendant                                                Date


               ____________________________________               __________________
                U.S. Probation Officer/Designated Witness                Date
